The jury returned a verdict for the defendants in the above entitled case which was accepted on March 15, 1942, at 12:33 p.m. The plaintiff moved to set this aside by motion which was filed with the Clerk of the Superior Court on March 19, 1942, at 4:33 p.m., which, of course, was later than the period of 24 hours within which it is required that such a motion be filed. (Practice Book, [1934] § 229.) *Page 549 
No application was made to the court to extend the time for filing the motion to set the verdict aside and under the ruling in Aubrey vs. City of Meriden, 121 Conn. 361, 364,365, there seems no reason why the motion to strike from the files should not be granted.
   So ordered.